Exhibit 10.47
 


October 8, 2015



Ann Joyce
x xxxxxxx xxxxx
xxx, xx xxxxx




Dear Ann:


It is with great pleasure that we offer you the opportunity to join Chico's FAS,
Inc. as our Executive Vice President, Chief Information Officer. As one of the
top specialty retailers we offer tremendous opportunity for personal and
professional growth. Please let this letter serve as an offer to join Chico's
FAS, Inc. and your acceptance of that offer. The following will outline the
specifics:


Position:              Executive Vice President, Chief Information Officer

Reports to:           David Dyer, President and CEO

Start Date:         To be determined


Base Salary:     $450,000.00 annually
Sign On Bonus:
$150,000 payable within 30 days of start date, less applicable taxes (contingent
upon receipt of signed repayment agreement).
Bonus Plan:
Target of 60% of base salary earned during the FY15 performance period, which is
contingent upon the achievement of corporate financial objectives. The terms of
the bonus, including eligibility, payouts and objectives are subject to the
Bonus Plan and may be modified from time to time. All payouts are based on
fiscal year business results, prorated for time in role, and can vary from zero
(0) to a maximum of 175% of your target bonus potential. Bonus is typically paid
in March.
For FY15, you will be provided with a minimum bonus guarantee of $100,000 with a
maximum bonus opportunity of 175% of your target bonus percent applied to
eligible earnings for overall financial results of the company.
Restricted Stock: 
You will be awarded a one-time, sign-on new hire grant targeted at $250,000 in
value in the form of restricted stock. This will be issued following your date
of hire. These shares will vest over a three-year period with one-third vesting
each year on the anniversary of the grant date. The final number of shares
delivered is subject the stock price on date of grant.


In the future, you will be eligible for annual equity grants beginning in 2016,
subject to Board approval, targeted at $300,000 in value, delivered in the form
of restricted stock and performance share units. The Restricted Stock shares
will vest over a three-year period. The Performance Share Units will also vest
over a three-year period, contingent upon the achievement of corporate financial
objectives and could range from zero (0) to a maximum of 150% of target award.
Time Off:
You will be eligible for 20 days of Paid Time Off (PTO) for each full calendar
year of employment. This is an accrued benefit that you start to earn on your
date of hire.


Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200

--------------------------------------------------------------------------------

Exhibit 10.47
 


Annual Review:
You will be eligible for the FY18 performance appraisal process.
You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

Group Insurance Program:
Medical/Dental/Vision Plans
Eligibility Date: Effective your first day of active employment

Life Insurance:
The company provides term insurance equal to 1X your base salary as well as
accidental death and dismemberment insurance equal to 1X your base salary.
Supplemental insurance is available for purchase.
Eligibility Date: Effective your first day of active employment

Short and Long Term Disability:
The company provides short and long term disability benefits.
Eligibility Date: Effective your first day of active employment

401(k) Plan:
You may participate with an eligible deferral of 1-100% of your compensation
(subject to an IRS maximum), with a match of 50% of the first 6% of compensation
you defer. Your 401(k) contributions may be subject to additional limitations
under federal regulations. You will be able to roll over existing qualified
funds immediately.
Eligibility Date: After 12 months of employment
Deferred Compensation: 
As a highly compensated Associate of Chico's, you will be immediately eligible
to participate in the Chico's Deferred Compensation Plan. You will have the
opportunity to defer pre-tax compensation (less applicable FICA/Medicare tax
withholding). You may defer up to 80% of your base salary payable during the
current calendar year, and up to 100% of your bonus for the applicable fiscal
year.


Employee Stock Purchase Plan:
You will have an opportunity to purchase Chico’s FAS, Inc. stock directly from
the company, two times a year, during the March and September Offering Periods.
Eligibility Date: First offering period following one month of employment


Executive Benefits
Disability Income
Protection:                                                                                    
As an officer, you will be eligible for Chico’s FAS, Inc.’s Supplemental
Disability Insurance program after 90 days of employment. This program provides
an increased level of income protection should you become totally disabled. Full
details of the program will be provided by the Benefits Department.


Annual
Physical:                                                                                                       
As an officer, you are eligible to have one company paid physical per year at
the Mayo Clinic as part of our Health and Wellness program.


Child Care:
Chico's FAS is pleased to provide an early education and child development
center located on campus. The center is operated by Bright Horizons Family
Solutions Inc., a best in class child care provider. The center accommodates
children from ages 6 weeks to 5 years. Summer program options are also available
for children ages 5 to 12.




Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200

--------------------------------------------------------------------------------

Exhibit 10.47
 


Relocation Benefits:  
In order to ensure a successful relocation, you will be provided relocation
assistance as detailed in the attached Tier I Relocation Program.  In accordance
with this relocation policy, you will receive a miscellaneous allowance of
$10,000 net of taxes.
We hope you view this opportunity as a chance to have a positive impact while
enjoying a challenging and rewarding career. Nonetheless, please understand that
Chico's FAS, Inc. is an at-will employer. That means that either you or the
company are free to end the employment relationship at any time, with or without
notice or cause. By accepting our offer of employment, you acknowledge the
at-will nature of our relationship. This offer is contingent upon the successful
completion of references and background check. Additionally, you represent that
you are not a party to any agreement that would bar or limit the scope of your
employment with us.


We are looking forward to having you on our team. Let me be the first to welcome
you aboard! We are sure you will find it a challenging and rewarding experience.
If you have any questions, please feel free to contact us at the number(s)
indicated below.




Sincerely,

/s/ David Dyer
David F. Dyer
President and CEO
 

Contact Information


For questions, please call:
Sara Stensrud
EVP, Chief Human Resources Officer
xxx-xxx-xxxx or xxxxxxx.xxxxxx@xxxxxx.xxx    




I accept the terms and conditions of the offer as outlined above:


Please return a signed copy

/s/ Ann Joyce
Ann Joyce


Chico's FAS Inc. · 11215 Metro Parkway · Fort Myers, Florida 33966 · (239)
277-6200